Exhibit 10.21

BlackRock, Inc.

2002 Long-Term Retention and Incentive Plan

SECTION 1.  Purpose; Definitions

          The purposes of the Plan (as defined below) are to attract and retain
the best available personnel for positions with the Company (as defined below),
to maintain and enhance the Company’s performance, and to support succession
planning and the development of future management of the Company.

          For purposes of the Plan, the following terms are defined as set forth
below:

(a)     “Acceleration Event” shall occur upon the first to occur of the
following: (i) at the sole discretion of the Incumbent Management Committee,
upon the vote of a majority of the Incumbent Management Committee to accelerate
the Plan, which vote shall occur six months following the Termination of
Employment of the Chief Executive Officer of the Company (the “Chief Executive
Officer”) by the Chief Executive Officer for Deficient Opportunity or by the
Company other than for Cause, death or Disability, if, within 60 days following
the Termination of Employment of the Chief Executive Officer, a successor Chief
Executive Officer of the Company fails to assume office who is either (A) a
member of the Incumbent Management Committee or (B) a person approved by a
majority of the Incumbent Management Committee; or (ii) the Awards are fully
vested pursuant to Section 3.3(b)(1) of the Initial Public Offering Agreement
made and entered into as of September 30, 1999 by and among The PNC Financial
Services Group, Inc. (“PNC”), PNC Asset Management, Inc., a Delaware corporation
and an indirect wholly owned subsidiary of PNC (“PAM”), and the Company, as
amended.

(b)     “Actual Award Pool” means $240,000,000.

(c)     “Affiliate” means any corporation, partnership, joint venture,
association, organization or other person or entity that is directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with the person or entity specified.

(d)     “Award” means an award granted under the Plan that is expressed as an
amount in cash, which, subject to the attainment of Performance Goals, shall be
settled in cash (the “Cash Portion”) and Common Stock (the “Stock Portion”).

(e)     “Award Holder” means an Eligible Individual to whom an Award has been
granted.

(f)     “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------


(g)     “Business Day” shall mean any day other than Saturday, Sunday or any
other day on which banks in the State of New York are required by law to be
closed.

(h)     “Cause” means (i) “Cause” as defined in any Individual Agreement, or
(ii) if there is no such Individual Agreement or if such Individual Agreement
does not define “Cause”:  (A) a material breach by the Award Holder of any
written policies of the Company or any Affiliate required by law or established
to maintain compliance with applicable law; (B) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct by the Award
Holder against the Company or any Affiliate or any client of the Company or an
Affiliate; (C) conviction (including a plea of nolo contendere) of the Award
Holder for the commission of a felony that could, in the Company’s reasonable
judgment, impair the Award Holder’s ability to perform his or her duties or
adversely affect the Company’s or any Affiliate’s business or reputation; or (D)
entry of any order against the Award Holder by any governmental body having
regulatory authority with respect to the Company’s or any Affiliate’s business,
which order relates to or arises out of the Award Holder’s employment or service
relationship with the Company or any Affiliate.  Unless otherwise provided in an
Individual Agreement with respect to for Cause terminations, a determination of
Cause under the Plan only may be made by the Company’s Chief Executive Officer
and a majority of the members of the Management Committee (excluding the Award
Holder, if applicable).

(i)     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(j)     “Commission” means the Securities and Exchange Commission or any
successor agency.

(k)     “Committee” means the Compensation Committee of the Company or such
other committee of the Board as the Board may from time to time designate, which
shall be composed of not less than two directors, and shall be appointed and
serve at the pleasure of the Board; provided that no member of the Compensation
Committee that is an employee of the Company may vote on any matter relating to
the grant or vesting of any Award.  Notwithstanding the foregoing, following the
effectiveness of any applicable law or regulation, including, without
limitation, any stock exchange regulation restricting PNC’s designees to the
Board from serving on the Compensation Committee the “Committee” shall
thereafter be comprised of all the members of the Board who are not employees of
the Company, it being understood that under these circumstances the Compensation
Committee would make non-binding recommendations to the Committee on all matters
relating to the administration of the Plan.

(l)     “Common Stock” means Class A common stock, par value $.01 per share, of
the Company and Class B common stock, par value $.01 per share, of the Company.

(m)   “Company” means BlackRock, Inc., a Delaware corporation, and its
successors.

2



--------------------------------------------------------------------------------


(n)     “Company Peer Group” means the Salomon Smith Barney Asset Management
Universe, taking into account any addition or removal of companies, provided
that the performance of such added or removed companies shall be pro-rated
through, or commencing on, respectively, the date that any such companies are
removed or added.  In the event that the Salomon Smith Barney Asset Management
Universe loses three or more members after the Effective Date, then the
Committee shall hire a nationally recognized independent compensation consultant
to determine an equitable adjustment to the Company Peer Group, if any.

(o)     “Covered Employee” means an Award Holder designated prior to the grant
of Awards by the Committee who is or may be a “covered employee” within the
meaning of Section 162(m)(3) of the Code in the year in which Awards are
expected to be taxable to such Award Holder.

(p)     “Deficient Opportunity” means (i) “Deficient Opportunity” as defined in
any Individual Agreement, or (ii) if there is no such Individual Agreement or if
such Individual Agreement does not define “Deficient Opportunity,” without the
written consent of the Award Holder:  (x) any action by the Company which
results in a material diminution in the Award Holder’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities, excluding for this purpose any action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice given by
the Award Holder; (y) any failure by the Company to provide to the Award Holder
any compensation and benefits to which the Award Holder is entitled, other than
a failure not occurring in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Award Holder; or (z) the
Company’s requiring the Award Holder to be based in any city other than the city
in which the Award Holder is employed at the commencement of the Award Holder’s
tenure as Chief Executive Officer.  The Award Holder’s mental or physical
incapacity following the occurrence of an event described above in any of
clauses (x), (y) or (z) shall not affect the Award Holder’s ability to terminate
employment for Deficient Opportunity.  The Award Holder shall be entitled to
such additional procedural protections as may be provided in any Individual
Agreement.

(q)     “Disability” means (i) “Disability” as defined in any Individual
Agreement, or (ii) if there is no Individual Agreement or the Individual
Agreement does not define “Disability”, the Award Holder’s physical or mental
incapacity constituting disability, as determined under the Company’s Long-Term
Disability Plan applicable to the Award Holder, which, in any event, does or is
reasonably expected to continue for at least six months.

(r)     “Early Retirement” means early retirement, as the Committee shall
determine from time to time.

(s)     “Effective Date” means January 1, 2002.

3



--------------------------------------------------------------------------------


(t)     “Eligible Individual”  means any officer or key employee of the Company
that may be selected by the Committee to participate in the Plan.

(u)     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.

(v)     “Fair Market Value” means, as of a particular date, (i) the closing
sales price per share of Common Stock on the national securities exchange on
which Common Stock is principally traded for the last preceding date on which
there was a sale of Common Stock on such exchange, or (ii) if Common Stock is
then traded in an over-the-counter market, the average of the closing bid and
asked per share prices of Common Stock in such over-the-counter market for the
last preceding date on which there was a sale of Common Stock in such market, or
(iii) if Common Stock is not then listed on a national securities exchange or
traded in an over-the-counter market, the fair market value of the Common Stock
as determined by a nationally recognized investment banking firm selected by the
Committee for such purpose and reasonably acceptable to PNC, which determination
will be conclusive for all purposes of this Plan.

(w)     “Incumbent Management Committee” means the Management Committee of the
Company as it existed at such time as (i) the condition or event giving rise to
the Chief Executive Officer’s Termination of Employment for Deficient
Opportunity arose or (ii) the Chief Executive Officer’s Termination of
Employment other than for Cause, death or Disability occurs.

(x)     “Individual Agreement” means an employment, consulting or similar
agreement between an Award Holder and the Company or any Subsidiary or
Affiliate.

(y)     “Management Committee” means that committee consisting of (i) the Chief
Executive Officer of the Company, (ii) the president of the Company and (iii)
not less than five managing directors of the Company designated from time to
time by the Chief Executive Officer of the Company and the president of the
Company to serve on such committee.

(z)     “Maximum Award Pool” shall mean the lesser of (i) the Actual Award Pool
and (ii) the sum of (A) the aggregate Fair Market Value on the date an Award
vests of 4,000,000 shares of Common Stock and (B) $40 million.

(aa)     “Payment Date” means (i) with respect to any Award granted within ten
days after the date on which an Award is first granted under the Plan (the
“Initial Award Date”), any date during the period commencing on January 1, 2007
and ending on January 31, 2007 selected in the discretion of the Committee,
unless the achievement of Performance Goals is measured pursuant to Section
1(bb)(i)(B), in which case, the Payment Date shall mean any date during the
one-month period commencing on the date on which the Performance Goals are
satisfied selected in the discretion of the Committee (“Initial Payment Date”)
or (ii) with respect to any Award granted after the Initial Award Date, any date
as selected in the discretion of the Committee and set forth in the Award

4



--------------------------------------------------------------------------------


agreement, unless an Acceleration Event occurs, in which case the Payment Date
shall mean for Awards granted at any time on or after the Initial Award Date,
the date on which the Acceleration Event occurs.

(bb)     “Performance Goals” means the performance goals established by the
Committee in connection with the grant of Awards as set forth in clauses (i)
through (iv) of this definition.  In the event that a Performance Goal is
satisfied, the Awards will vest and, subject to the terms of the Plan and the
applicable Award agreement, be paid to Award Holders on the Payment Date in the
amounts equal to a percentage of the Award (the “Applicable Vesting Percentage”)
as follows:

          (i)     100%, if the average closing price of Common Stock is equal to
or in excess of $65 per share for (A) any period of one calendar quarter during
the period commencing January 1, 2005 and ending December 31, 2006, or (B) any
period of three months commencing prior to and including December 31, 2006,
whichever is earlier; or

          (ii)     90%, if (x) the Company has achieved 10% earnings per share
growth (excluding all compensation expenses incurred pursuant to the provisions
of this Plan or any compensation expenses incurred if the Company elects or is
required to account for equity and equity based compensation under Statement of
Financial Accounting Standards No. 123, Accounting for Stock-Based Compensation)
on a compound annual growth rate basis during the period from January 1, 2002 to
December 31, 2006 (the “Plan Period”), it being understood that for purposes of
measuring earnings per share growth (1) expenses related to long-term incentive
and retention plans shall be excluded from the calculation of earnings for the
period from January 1, 2001 to December 31, 2002 and (2) BlackRock shall be
deemed to devote at least 31.5% of pre-bonus operating income to employee
bonuses during each year during the Plan Period (the “Company EPS Test”), and
(y) the Common Stock’s price performance during the Plan Period relative to the
Company Peer Group ranks in the 90th percentile or higher when comparing the
average of the closing prices of the Common Stock during the fourth quarter of
2001 (the “2001 Company Stock Price”) and the average of the closing prices of
the stocks of the members of the Company Peer Group during the fourth quarter of
2001 (the “2001 Peer Group Stock Prices”) to the average of the closing prices
of the Common Stock during the fourth quarter of 2006 (the “2006 Company Stock
Price”) and the average of the closing prices of the stock of the members of the
Company Peer Group during the fourth quarter of 2006 (the “2006 Peer Group Stock
Prices”); or

          (iii)     75%, if (x) the Company EPS Test is satisfied and (y) the
Common Stock’s price performance during the Plan Period ranks in the 75th
percentile to the 89th percentile when comparing the 2001 Company Stock Price
and the 2001 Peer Group Stock Prices to the 2006 Company Stock Price and the
2006 Peer Group Stock Prices; or

          (iv)     50%, if (x) the Company EPS Test is satisfied and (y) the
Common Stock’s price performance during the Plan Period ranks in the 50th
percentile to the 74th percentile when comparing the 2001 Company Stock Price
and the 2001 Peer Group Stock Prices to the 2006 Company Stock Price and the
2006 Peer Group Stock Prices.

5



--------------------------------------------------------------------------------


Notwithstanding the foregoing, the Committee shall have the authority to reduce
the Applicable Vesting Percentage under clauses (ii), (iii) or (iv) with respect
to any and all Awards (and for all purposes hereof such lower percentage shall
be the Applicable Vesting Percentage) and nothing set forth in this Section
1(bb) shall cause an Award designated as a Qualified Performance-Based Award not
to qualify for, or to cease to qualify for, the Section 162(m) Exemption, and
with respect to any Qualified Performance-Based Award (i) in addition to the
Performance Goals, the Committee may impose additional vesting criteria, which
shall be based on the attainment of specified levels of one or more of the
following measures:  earnings per share, sales, net profit after tax, gross
profit, operating profit, cash generation, unit volume, return on equity, change
in working capital, return on capital or stockholder return (“Additional Vesting
Criteria”), and (ii) the Additional Vesting Criteria shall be set by the
Committee within the time period prescribed by Section 162(m) of the Code and
related regulations.

(cc)     “Permitted Transferees” means (i) the Award Holder’s spouse, parents,
children or grandchildren (including adopted children, step-children and
step-grandchildren), (ii) with respect to vested rights only, charitable
organizations, (iii) the Company and its Affiliates, (iv) the estate or personal
representative of the Award Holder, (v) any trust, corporation, partnership,
limited liability company or other entity if substantially all of the economic
interests in such entity are held by or for the benefit of the Award Holder
and/or persons specified in clauses (i) or (iv).

(dd)     “Plan” means this BlackRock, Inc. 2002 Long-Term Retention and
Incentive Plan, as set forth herein and as hereinafter amended from time to
time.

(ee)       “PNC” means The PNC Financial Services Group, Inc.

(ff)        “Pro Rata Award” means an amount equal to the product of (i) the
amount of the Award that would have been paid to the Award Holder if the Award
Holder had remained employed by the Company through the Payment Date, based on
actual Company performance over (or the occurrence of an Acceleration Event
during) such period and (ii) a fraction, the numerator of which is the number of
full months elapsed from (a) January 1, 2002, in the case of any Award Holder
who was employed by the Company on January 1, 2002 or (b) the date of hire of
the Award Holder in the case of any Award Holder who was hired as an employee of
the Company after January 1, 2002, until the date of Termination of Employment
and the denominator of which is the number of months from (1) January 1, 2002,
in the case of any Award Holder who was employed by the Company on January 1,
2002 or (2) the date of hire of the Award Holder in the case of any Award Holder
who was hired as an employee of the Company after January 1, 2002, until the
Performance Goals are achieved.

(gg)     “Qualified Performance-Based Award” means an Award designated as such
by the Committee at the time of grant, based upon a determination that (i) the
recipient is or may be a Covered Employee in the year in which the Company would
expect to be able to claim a tax deduction with respect to such Award and (ii)
the Committee wishes such Award to qualify for the Section 162(m) Exemption.

6



--------------------------------------------------------------------------------


(hh)     “Retirement” means retirement, as the Committee shall determine from
time to time.

(ii)       “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

(jj)        “Subsidiary” means any corporation, partnership, joint venture or
other entity during any period in which at least a 50% voting or profits
interest is owned, directly or indirectly, by the Company or any successor to
the Company.

(kk)        “Termination of Employment” means the termination of the Award
Holder’s employment with, or performance of services for, the Company or any
Subsidiary or Affiliate.  An Award Holder employed by, or performing services
for, any Subsidiary or an Affiliate also shall be deemed to incur a Termination
of Employment if the Subsidiary or Affiliate ceases to be a Subsidiary or
Affiliate, as the case may be, and the Award Holder does not immediately
thereafter become an employee of, or service-provider for, the Company or
another Subsidiary or Affiliate.  Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and any
Subsidiary or Affiliate shall not be considered Terminations of Employment.

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

SECTION 2.  Administration

The Plan shall be administered by the Committee.  Among other things, the
Committee shall have the authority, subject to the terms of the Plan:

(a)     to select the Eligible Individuals to whom Awards may from time to time
be granted;

(b)     to determine the terms and conditions of any Award granted under the
Plan (including, but not limited to, any vesting condition, restriction or
limitation (which may be related to the performance of the Award Holder, the
Company or any Subsidiary or Affiliate) and any vesting acceleration or
forfeiture or waiver regarding any Award, based on such factors as the Committee
shall determine); provided, however, that notwithstanding anything in this Plan
to the contrary, the Committee may not grant any Award under the Plan that does
not contain as a condition to vesting and payment satisfaction of one or more of
the Performance Goals.

(c)     to modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time; provided, however, that the Committee may not adjust
upwards the amount payable with respect to a Qualified Performance-Based Award
or waive or alter the Performance Goals and the Additional Vesting Criteria
associated therewith; and

7



--------------------------------------------------------------------------------


(d)     to determine to what extent and under what circumstances amounts payable
with respect to an Award shall be deferred.

         The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto),
and to otherwise supervise the administration of the Plan.

         The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it; provided that no such delegation may be made that would cause
Awards or other transactions under the Plan to become subject to (or lose an
exemption under) the short-swing profit recovery provisions of Section 16 of the
Exchange Act or cause an Award designated as a Qualified Performance-Based Award
not to qualify for, or to cease to qualify for, the Section 162(m) Exemption. 
Any such allocation or delegation may be revoked by the Committee at any time.

         Any determination made by the Committee or pursuant to delegated
authority pursuant to the provisions of the Plan with respect to any Award shall
be made in the sole discretion of the Committee or such delegate at the time of
the grant of the Award or, unless in contravention of any express term of the
Plan, at any time thereafter.  All decisions made by the Committee or such
delegate pursuant to the provisions of the Plan shall be final and binding on
all persons, including the Company and Award Holders.

         Any authority granted to the Committee also may be exercised by the
full Board, except to the extent that the grant or exercise of such authority
would cause any Award or transaction to become subject to (or lose an exemption
under) the short-swing profit recovery provisions of Section 16 of the Exchange
Act or cause an Award designated as a Qualified Performance-Based Award not to
qualify for, or to cease to qualify for, the Section 162(m) Exemption. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Committee, the Board action shall control.

SECTION 3.  Maximum Limitations on Awards

         The maximum amount with respect to which the Committee may grant Awards
during any calendar year to any individual Award Holder shall not exceed
$25,000,000.  The maximum number of shares of Common Stock that may be delivered
to participants and their beneficiaries under the Plan shall be 4,000,000.  If
any Award or portion of any Award is forfeited, Common Stock subject to such
Awards and any amounts of cash payable pursuant to such Awards shall again be
available for grant in connection with Awards under the Plan.

8



--------------------------------------------------------------------------------


SECTION 4.  Adjustments

         In the event any item of gain, loss, or expense that is reported in the
financial statements of the Company is, as defined under United States Generally
Accepted Accounting Principles, (1) extraordinary (both unusual and infrequent),
as defined under the provisions of Accounting Principles Board Opinion No. 30,
Reporting the Results of Operations--Reporting the Effects of Disposal of a
Segment of a Business, and Extraordinary, Unusual, and Infrequently Occurring
Events and Transactions (APB 30), (2) unusual or infrequent, as defined and
required to be reported under APB 30, or (3) is the disposition of a component
of an entity (discontinued operation) under the provisions of Statement of
Financial Accounting Standards No. 144, Accounting for the Impairment or
Disposal of Long-Lived Assets, the Committee shall adjust the Company’s earnings
per share to exclude any such item for purposes of determining whether the
Company’s EPS Test has been met.  Further, in the event of a stock split,
reverse stock split, or stock dividend of the Company or a company which is a
component of the Company Peer Group, the Committee, as applicable, shall adjust
the Company’s earnings per share, the Common Stock price, and the common stock
price of any component of the Company Peer Group to insure that each of the
Company EPS Test and relative common stock price performances are calculated on
a consistent basis of outstanding shares.  Notwithstanding the foregoing, no
adjustments to the Company’s earnings per share, the Common Stock price or the
common stock price of any component of the Company Peer Group shall be made for
any change in outstanding shares that is not due to a stock split, reverse stock
split or stock dividend.

SECTION 5.  Awards

         The Committee shall have the authority to grant any Eligible Individual
an Award; provided, however, that grants under the Plan are subject to the
limits on grants set forth in Section 3.

         Awards granted under the Plan shall be subject to the following terms
and conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:

(a)     Awards.  The Committee shall determine the Eligible Individuals to whom
and the time or times at which Awards shall be granted, the number of Awards to
be granted to any Eligible Individual, and any other terms and conditions of the
Award in addition to those contained in this Section 5.  The grant of an Award
shall occur on the date the Committee, by resolution, selects an Eligible
Individual to receive a grant of an Award, determines the amount of the Award to
be granted to such Eligible Individual, and specifies the terms and provisions
of the Award, including whether or not such Award will be a Qualified
Performance-Based Award.

(b)     Award Agreement.  Each Award shall be confirmed by, and be subject to,
the terms of an Award agreement, the form of which shall be approved by the
Committee.  The terms and provisions of each Award agreement shall be consistent
with the terms of

9



--------------------------------------------------------------------------------


the Plan, may differ from other Award agreements, and need not be the same with
respect to each recipient or Eligible Individual.  Such Award agreement or
agreements shall become effective upon its or their execution by the Company and
the Eligible Individual.

(c)     Payment of Awards.  The vesting of Awards shall be conditioned upon the
attainment of the Performance Goals.  To the extent that the Performance Goals
are satisfied, the Awards shall vest and, subject to the terms of the Plan and
the applicable Award agreement, be paid to Award Holders on the Payment Date. 
The aggregate amount of all Awards that shall be available for payment (or
deferral pursuant to any procedure adopted by the Committee under Section 5(j))
under the Plan shall be the product of (x) Maximum Award Pool and (y) the
Applicable Vesting Percentage.  Notwithstanding any provision of the Plan or an
Award agreement to the contrary, the Cash Portion of each Award will be an
amount equal to the product of (i) the Award, (ii) the Applicable Vesting
Percentage and (iii) 16.67%.  The Stock Portion of each Award will be in an
amount equal to the product of (i) the Award, (ii) the Applicable Vesting
Percentage, (iii) 83.33% and (iv) the lesser of (A) one or (B) a fraction, the
numerator of which is the Fair Market Value of 4,000,000 shares of Common Stock
on the Payment Date and the denominator of which is $200,000,000.  In the event
that Awards are paid, the Award Holder shall have the option (the “Put Right”)
exercisable at any time during the period commencing two Business Days following
the Payment Date and ending fifteen Business Days following the Payment Date
(the “Put Period”) to provide written notice (the “Put Notice”) to the Company
of the Award Holder’s intention to sell any or all Common Stock provided to the
Award Holder in settlement of such Award Holder’s Award (“Award Stock”).  If the
Award Holder exercises the Put Right within the Put Period by providing the
Company with the Put Notice of such Award Holder’s election to do so (the date
that such notice is so provided, the “Put Date”), the Company shall be required
to purchase within a reasonable period of time after the Put Period ends such
number of shares of Award Stock as the Award Holder shall specify in the Put
Notice at a per share price equal to the Fair Market Value on the Put Date.  In
the event that the Award Holder fails to exercise the Put Right during the Put
Period, the Put Right shall expire.

(d)     Nontransferability of Awards.  No Award shall be transferable by the
Award Holder other than (i) by will or by the laws of descent and distribution;
or (ii) pursuant to a transfer to such Award Holder’s Permitted Transferees,
whether directly or indirectly or by means of a trust or partnership or
otherwise.  Transfers to the Award Holder’s Permitted Transferees are subject to
the terms and conditions of the Plan and the terms and conditions of any Award
agreement pursuant to which they were granted.  The Permitted Transferees shall
not have the right to further transfer the Award other than by will or the laws
of descent and distribution.  All Awards shall be payable, subject to the terms
of the Plan, only to the Award Holder, the guardian or legal representative of
the Award Holder, or any person to whom such Award is transferred, pursuant to
this Section 5, it being understood that the term “Award Holder” as used in the
Plan includes such guardian, legal representative and other transferee. 
Notwithstanding any transfer of the Award under this Section 5, the initial
Award Holder’s employment or termination thereof shall be determinative.

10



--------------------------------------------------------------------------------


(e)     Termination by Death or Disability.  If an Award Holder incurs a
Termination of Employment by reason of death or Disability prior to the date
upon which the Award vests, any Award held by such Award Holder shall vest and
be payable to the Award Holder (or, in the case of death, to the Award holder’s
beneficiary) as determined by the Committee in its sole discretion. 

(f)     Retirement.  If an Award Holder incurs a Termination of Employment by
reason of Retirement or Early Retirement prior to the date upon which the Award
vests, any Award held by such Award Holder shall vest and be payable to the
Award Holder (or, if the Award Holder dies prior to the Payment Date, to the
Award Holder’s beneficiary) as a Pro-Rata Award at such time as and to the
extent that the Award would otherwise have vested and become payable had such
Award Holder remained in the employ of the Company; provided that such Pro Rata
Award may be reduced by an appropriate amount as determined by the Committee, in
its sole discretion, consistent with the Company’s retirement policy in the
event that an Award Holder incurs a Termination of Employment by reason of Early
Retirement.

(g)     Cause.  If an Award Holder incurs a Termination of Employment for Cause
on or prior to the Payment Date, all Awards held by such Award Holder shall
thereupon be immediately forfeited.

(h)     Without Cause.  If an Award Holder incurs a Termination of Employment by
the Company without Cause (other than for death or Disability) prior to the date
upon which the Award vests, subject to the Award Holder’s compliance with any
provisions of the Plan or any Award agreement implemented pursuant to Section 6,
all Awards held by such Award Holder shall vest and be payable to the Award
Holder as a Pro-Rata Award at such time as the Award would otherwise have become
payable had such Award Holder remained in the employ of the Company; provided
that the Committee shall have the discretion to increase the Pro-Rata Award in
such circumstances to an amount no greater than the amount that would have been
payable to such Award Holder had the Award Holder remained in the employ of the
Company through the Payment Date.

(i)     Other Termination of Employment.  If an Award Holder incurs a
Termination of Employment for any reason other than death, Disability,
Retirement, Early Retirement or by the Company with or without Cause  prior to
the Payment Date, any Award held by such Award Holder shall thereupon
immediately become forfeited, unless the Committee determines otherwise, in
which case such Award shall vest and be payable on such basis as the Committee
determines in its sole discretion. 

(j)     Deferral of Awards.  The Committee may, from time to time, establish
procedures pursuant to which an Award Holder may elect to defer receipt of
payment of all or a portion of an Award to such later time or times in lieu of
receipt of such Award, all on such terms and conditions as the Committee shall
determine.

11



--------------------------------------------------------------------------------


SECTION 6.  Forfeiture of Awards

         Notwithstanding anything in the Plan to the contrary, the Committee
may, in its sole discretion, in the event of serious misconduct by an Award
Holder while employed by the Company or any Subsidiary or Affiliate (including,
without limitation, any misconduct prejudicial to or in conflict with the
interests of the Company or any Subsidiary or Affiliate, or any Termination of
Employment for Cause), or any activity of an Award Holder in competition with
the business of the Company or any Subsidiary or Affiliate, (a) cancel any
outstanding Award granted to such Award Holder, in whole or in part, whether or
not vested or deferred, and/or (b) if such conduct or activity occurs within one
year following the Payment Date, require such Award Holder to repay to the
Company any payment received upon the payment of such Award (with such gain or
payment valued as of the Payment Date).  Such cancellation or repayment
obligation shall be effective as of the date specified by the Committee.  Any
repayment obligation may be satisfied in Common Stock or cash or a combination
thereof (based upon the Fair Market Value of Common Stock on the day of
repayment), and the Committee may provide for an offset to any future payments
owed by the Company or any Subsidiary or Affiliate to the Award Holder, if
necessary, to satisfy the repayment obligation.  The determination of whether an
Award Holder has engaged in a serious misconduct or any activity in competition
with the business of the Company or any Subsidiary or Affiliate shall be
determined by the Committee in good faith and in its sole discretion.

SECTION 7.  Acceleration Event

         Notwithstanding any other provision of the Plan to the contrary, in the
event of an Acceleration Event:

(a)     Unless otherwise provided in the applicable Award agreement, any
unvested and unpaid Awards outstanding under the Plan as of the date of the
Acceleration Event shall vest in full, any deferral or other restriction on such
Awards shall lapse, and such Awards shall be paid in full as promptly as
practicable after the Acceleration Event as if (i) all Performance Goals with
respect to such Awards had been fully achieved and (ii) the Applicable Vesting
Percentage were 100.

(b)     The provisions of Section 6 shall be inapplicable to any Award Holder
following an Acceleration Event.

SECTION 8.  Term, Amendment and Termination

         The Board may amend, alter, or discontinue the Plan at any time, but no
amendment, alteration or discontinuation shall be made that would impair the
rights of an Award Holder under an Award theretofore granted without the Award
Holder’s consent, except such an amendment made to comply with applicable law,
stock exchange rules or accounting rules.  In addition, no such amendment shall
be made without the approval of the Company’s stockholders to the extent such
approval is required by applicable law or stock exchange rules.

12



--------------------------------------------------------------------------------


         The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall cause a Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption or
impair the rights of any Award Holder without the Award Holder’s consent, except
such an amendment made to cause the Plan or the Award to comply with applicable
law, stock exchange rules or accounting rules.

         Subject to the other provisions of this Section, the Board shall have
authority to amend the Plan to take into account changes in law and tax and
accounting rules, as well as other developments, and to grant Awards that
qualify for beneficial treatment under such rules without stockholder approval.

SECTION 9.  General Provisions

(a)     Nothing contained in the Plan shall prevent the Company or any
Subsidiary or Affiliate from adopting other or additional compensation
arrangements for its employees.  No Eligible Individual or Award Holder shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Award Holders.

(b)     The Plan shall not constitute a contract of employment, and adoption of
the Plan shall not confer upon any employee any right to continued employment,
nor shall it interfere in any way with the right of the Company or any
Subsidiary or Affiliate to terminate the employment of any employee at any time.

(c)     No later than the date as of which an amount first becomes includible in
the gross income of the Award Holder for federal income tax purposes with
respect to any Award under the Plan, the Award Holder shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  The Award Holder shall satisfy, in whole,
the foregoing withholding liability by having the Company withhold from the
number of shares of Common Stock otherwise issuable pursuant to the settlement
of the Award, a number of shares of Common Stock with a Fair Market Value equal
to such withholding liability.  The obligations of the Company under the Plan
shall be conditional on such payment or arrangements, and the Company and any
Affiliate shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Award Holder.

(d)     The Committee shall establish such procedures as it deems appropriate
for an Award Holder to designate a beneficiary  to whom any amounts payable in
the event of the Award Holder’s death are to be paid or by whom any rights of
the Award Holder, after the Award Holder’s death, may be exercised.

(e)     The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.

13



--------------------------------------------------------------------------------


(f)     In the event an Award is granted to an Eligible Individual who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individual to comply with applicable foreign law.

SECTION 10.  Effective Date of Plan

The Plan shall be effective as of the Effective Date, subject to the approval by
at least a majority of the votes cast at the meeting of stockholders at which
approval of the Plan is sought.

14